Citation Nr: 0919096	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  07-00 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for posttraumatic 
stress disorder (PSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The Veteran served on active duty from June 1941 to May 1945.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2005 rating decision of the 
St. Louis, Missouri, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In a July 2005 VA Form 21-526, the Veteran stated that he 
received treatment at the St. Louis VA Medical Center (VAMC) 
John Cochran Division for symptoms to include intrusive 
thoughts and nightmares about in-service events, and in 
October 2005, he stated that he had treatment at the John 
Cochran VAMC since 1999, to include numerous hearing 
evaluations.  The treatment records have not been associated 
with the claims file.  

The Board notes that in regard to the claim for PSD, the 
record reflects that the Veteran was medically discharged in 
1945 with relevant symptoms attributed to psychoneurosis, 
mixed type, determined to have existed prior to service 
entrance, and service connection has been in effect for such, 
based on aggravation, since separation.  The disorder has 
been rated as 0 percent disabling since 1953, and is 
currently rated under 38 C.F.R. § 4.130, Diagnostic Code 
9410, which pertains to anxiety disorders - other and 
unspecified neurosis.  

In addition, service records reflect service aboard the USS 
Wakefield and the USS Thetis.  A medical history, in 
association with a Medical Board Report, summarizing 
treatment from 1941 to 1945, notes that the Veteran had been 
emotionally disturbed, was worried about his condition and 
had developed considerable tenseness, with manifestations of 
an adjustment problem arising while serving aboard the USS 
Thetis.  The Board notes that treatment/clinical records 
associated with service aboard the USS Thetis are not 
associated with the claims file.  

In addition, the medical history notes that an inpatient 
psychiatric evaluation yielded an opinion that the Veteran's 
difficulty was primarily an adjustment disorder.  The record 
notes, in pertinent part, the following:

Following 15 mos. service on the USS 
WAKEFIELD, June 1941 to Sept. 1942, and 
shortly following the burning of the 
Waskefield, [sic] pt. developed in addition to 
the seizures and the earlier neurotic symptoms 
described in Family and Personal History, 
symptoms of traumatic anxiety state, vix.: 
Insomnia, anxiety dreams, tremors, increased 
irritation, excess sweating in absence of 
exercise, headaches, chronic apprehension and 
fatigue, plus poor appetite and weight loss, 
precordial pain and cardiac palpitation, dizzy 
spells, rather marked obsessive-compulsive 
trend, affective depression.  In short the pt. 
the pt. [sic] has a severe, long standing 
neurosis, recently aggravated, which 
incapacitates him for further service and 
which will not yield to any short term 
psychotherapeutic efforts.  The seizures 
described by the pt. are considered to be 
typically hysterical and not expressive of 
"epilepsy."  

. . . 

FAMILY AND PERSONAL HISTORY: (N.B.  All 
material relative to background and history of 
present is from pt's own statements, unless 
otherwise noted.)  Parents deceased when pt. 
aged 3 mo., and adopted parents, to whom pt. 
is devoted are living.  Pt. had multiple 
neurotic symptoms of childhood and to date of 
anxiety and hysterical type; he is still 
neurotic.  He has always been emotionally 
unstable.  He had multiple head injuries as a 
child.  From age 7 yrs., he has had "fits" 
characterized by pulling of the mouth to the 
left, bodily tremors, but no loss of 
consciousness, tongue biting or incontinence; 
such attacks last 15-20 min., or longer, and 
during them the pt. is aware of what is going 
on around him but is unable to speak or to 
move.  He was seen over 9 yrs., as outpatient, 
at a neurological clinic in St. Louis, Mo., 
where he was considered to have "epilepsy" 
and was treated with Phenobarbital, without 
however, any benefit.  

In an August 1953 VA examination report it was noted that the 
records of the private outpatient records from the referenced 
neurological clinic, dated prior to service entrance, had 
been obtained by from B.H. in association with his medical 
discharge.  The records of treatment have not bee associated 
with the claims file.  In addition, the treatment/clinical 
records associated with service aboard the USS Wakefield have 
not been associated with the claims file.  

In addition, a September 1947 VA examination report notes a 
history of a head injury at age seven, with loss of 
consciousness, and that he suffered from what he thought were 
epileptic spells, with symptoms to include frothing at the 
mouth and paralysis, and it was noted that he had been told 
he had hysteria.  The examiner noted an unstable work history 
with impulsivity, and concluded that the Veteran was 
emotionally unstable on a constitutional basis.  The 
impression was constitutional psychopathic state, emotional 
instability without psychosis.  

The Board notes that records, dated in 1946, reflect that the 
Veteran was enrolled in the VA vocational rehabilitation 
program.  The vocational rehabilitation folder has not been 
associated with the claims file.  

In addition, a January 1948 VA examination report reflects 
the Veteran's complaints of feeling nervous, tense and 
jittery.  It was noted that he had had several jobs since 
October 1945, and positive findings on examination were noted 
to include that the Veteran was tense and irritable.  The 
diagnosis was psychoneurosis, mixed type.  

On VA examination in December 2005, no symptoms associated 
with the service-connected anxiety disorder were noted, the 
examiner stated that the Veteran did not demonstrate the 
breadth and depth of symptomatology sufficient to justify a 
diagnosis of PSD and no diagnosis was entered.  The Board 
notes that while clinical testing was noted to reveal 
symptoms of minimal severity, the report does not indicate 
what the symptoms are and/or to what the symptoms are 
attributable.  

In light of the facts and circumstances in this case, the 
Board finds that further development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all relevant 
treatment records from the John Cochran 
VAMC.  All records obtained should be 
associated with the claims file.  

2.  The AOJ should attempt to obtain 
treatment/clinical records in association 
with service aboard the USS Wakefield and 
the USS Thetis, to include any sick 
reports (MO5).  All efforts in that regard 
should be documented in the claims file.

3.  The AOJ should attempt to obtain 
relevant private records associated with 
treatment at a neurologic treatment 
facility prior to service entrance.  All 
efforts in this regard should be 
documented in the claims file.  

4.  The AOJ should associate the Veteran's 
vocational rehabilitation folder, if 
available, with the claims file.  All 
efforts in that regard should be 
documented in the claims file.  

5.  After completion of the above, to the 
extent possible, the AOJ should schedule 
the Veteran for a VA psychiatrist 
examination.  The claims file should be 
made available for review in conjunction 
with the examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the examiner identify all psychiatric 
symptoms and provide an opinion as to 
whether any pertinent symptoms identified 
are attributable to a psychiatric disorder 
(apart from the service-connected anxiety 
disorder), to include PSD, and whether any 
identified psychiatric disorder is related 
to service (incurred or aggravated) or is 
proximately due to or been chronically 
worsened by the service-connected anxiety 
disorder.  

The AOJ should request that the VA 
psychiatrist express the opinion in terms 
of whether it is "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified psychiatric symptoms 
are attributable to a psychiatric disorder 
apart from the service-connected anxiety 
and/or whether any identified symptoms are 
attributable to the service-connected 
anxiety disorder. 

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

6.  In light of the above, the claims 
should be readjudciated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

